Citation Nr: 1116056	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-17 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

Although further delay is regrettable, the Board finds additional development necessary prior to adjudication of the issue on appeal.  Specifically, in the VA Form 9, Appeal To Board Of Veterans' Appeals, which the Veteran submitted in May 2009, he requested an in-person hearing before a Veterans Law Judge (VLJ) at the Board in Washington, D.C.  A December 2010 letter informed the Veteran of the date of his hearing.  The Veteran did not appear at the scheduled hearing.  

Based on the entirety of the Veteran's comments in context, however, the Board is uncertain as to whether he actually intended to request a hearing before a VLJ at the RO in St. Louis, Missouri.  Resolving all reasonable doubt in the Veteran's favor, the Board will give him an opportunity to appear before a VLJ at the RO.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, the Board agrees that the Veteran should be given an opportunity to appear at an in-person hearing before a VLJ at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing before a VLJ at the RO.  Provide the Veteran reasonable advance notice of the date, time, and location of her requested hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


